Citation Nr: 1422752	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-36 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from December 9, 2007, to December 14, 2007.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from December 28, 2007, to December 29, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to December 1984.

The matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 Administrative Decisions of the VA Medical Center in Omaha, Nebraska.  

The Veteran testified before the undersigned in February 2012.  A copy of the transcript is of record.  At the hearing the Veteran's representative submitted new evidence along with a waiver of initial Regional Office (RO) consideration.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an April 2013 rating decision that denied service connection for a heart condition, to include as secondary to service connected human immunodeficiency virus (HIV).  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in non-VA facilities under 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120-17.132.  The Board finds that further development is necessary prior to adjudication of the claim.  
First, a February 2009 email correspondence shows that during the Veteran's stay at Methodist Hospital and Jennie Edmundson Hospital from December 9, 2007, to December 14, 2007, and December 26, 2007, to December 29, 2007, there were no requests, no calls for a medical list or medical information, and no calls to inquire about a transfer to the VA facility.  

In regards to the Veteran's first hospitalization, treatment records from Methodist Hospital dated December 9, 2007, to December 14, 2007, show that the Veteran presented to Jennie Edmundson Hospital on December 8, 2007, with acute chest pain a non-ST-segment acute myocardial infarction.  The Veteran was transferred to Methodist Hospital on December 9, 2007, for further evaluation and management.  A December 10, 2007, treatment record shows that the Veteran was noted as having an unstable presentation of 2-vessel coronary artery disease with non-ST segment acute myocardial infarction.  An off-pump coronary artery bypass was recommended and the Veteran underwent surgery on December 11, 2007.  The Veteran was discharged December 14, 2007, 

The Veteran reported that he informed both the paramedics and the hospital staff at Jennie Edmundson Hospital that he was a Veteran and needed to be transferred to a VA facility.  See February 2012 Board hearing transcript.  He also reported that he was told at Jennie Edmundson that if he did not have the triple bypass immediately at Methodist Hospital he would die.  Id.  The Veteran also reported that Jennie Edmundson Hospital refused to send him to the VA Hospital and told him he would die if they sent him there because the VA would transfer him to the Nebraska University Hospital, and the time frame of the transfer would be too strenuous.  See September 2010 VA Form 9.  

The Veteran testified that once he was sent to Methodist Hospital he informed the personnel that he was a veteran.  See February 2012 Board hearing transcript.   The Veteran also reported that he was told because it was a life threatening situation, any delay in receiving the medical attention would be hazardous to his life.  See September 2010 VA Form 9.  The Veteran's representative also asserted that when Jennie Edmundson transferred the Veteran to Methodist Hospital, their sister hospital, it could be attributed to the fact that the heart doctor, knowing the Omaha VA Medical Center could not perform the bypass, sent the Veteran to a facility to perform the bypass.  The representative also asserted that the Veteran could not have been transferred to the Omaha VA Medical Center because the care the Veteran needed could not have been performed at the Omaha VA.  See February 2012 Board hearing transcript.  

The Board thus finds that a remand is necessary in order to obtain a medical opinion as to whether a VA or other Federal facility was or was not feasibly available when the Veteran was transferred to Methodist Hospital on December 9, 2007, and whether any reasonable attempts where made to effectuate such a transfer.  Additionally, an opinion is needed as to whether the Veteran could have been transferred safely at any time between December 9, 2007, and December 14, 2007, to a VA facility for continuation of medical treatment, and whether any reasonable attempts were made to effectuate such a transfer.  

In regards to the Veteran's second hospitalization, the Board notes that the treatment from December 26, 2007, to December 27, 2007, was found to be emergency treatment and repayment for medical expenses incurred December 28, 2007, to December 29, 2007, were denied.  However, treatment records from Jennie Edmundson Hospital dated December 26, 2007, to December 29, 2007, do not contain treatment records for December 28, 2007, although the Veteran was not discharged from the Hospital until December 29, 2007.  The page numbers on the treatment records indicate that pages 3 to 11, 21, 23, 25 to 27, and 36 are missing.  As these treatment records could contain information regarding the severity of the Veteran's condition during his hospitalization these records should be obtained on remand.  Additionally, the Board finds that a medical opinion should be obtained to determine whether the Veteran could have been transferred safely at any time between December 28, 2007, and December 29, 2007, and whether any reasonable attempts were made to effectuate such a transfer.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding private treatment records from Jeannie Edmundson Hospital dated December 26, 2007, to December 29, 2007.  Specifically, pages 3 to 11, 21, 23, 25 to 27, and 36 of the treatment records.  All necessary authorizations should be secured.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Request a VA medical opinion from a qualified physician with regard to the duration and severity of the Veteran's medical emergency while an inpatient at Methodist Hospital from December 9, 2007, to December 14, 2007, and Jennie Edmundson Hospital from December 28, 2007, to December 29, 2007.  

The physician should determine:

Whether a VA or other Federal facility was or was not feasibly available when the Veteran was transferred to Methodist Hospital on December 9, 2007, and whether any reasonable attempts were made to effectuate such a transfer.  

Whether the Veteran could have been transferred safely at any time between December 9, 2007, and December 14, 2007, to a VA facility for continuation of medical treatment, and whether any reasonable attempts were made to effectuate such a transfer.  In so opining, based on sound medical judgment, note when the medical emergency ended.


Whether the Veteran could have been transferred safely at any time between December 28, 2007, and December 29, 2007, and whether any reasonable attempts were made to effectuate such a transfer.  In so opining, based on sound medical judgment, note when the medical emergency ended during the period December 26, 2007 to December 29, 2007.

In making these determinations, the reviewing official should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, the availability of beds, and the medical resources of the VA facilities.

3. After the development requested above has been completed to the extent possible, the VAMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


